DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is being considered by the examiner.
Drawings
The drawings are objected to because the placement of 20 and 22 in Fig. 8 is somewhat confusing. In Fig. 8, 20 and 22 seems to be pointing to the same part in the drawings which should be corrected/explained.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structure (ie. the sheet material as needed in Claim 1, position of the reinforcement layer as presented in Claim 4 and Claim 5 which both depends on Claim 3, implied by Claims 2-5, and 8-9 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the first sentence is referring to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Wire Harness With Polyurea Reinforcing Layer.”

Claim Objections
Claims 1, 4-5, and 8-9 are objected to because of the following informalities:  
“an end area of the wire” in Claim 1 should be “an end area of the at least one wire” as it was defined before as that.
“the end area;” in claim 1 should be “the end area of the at least one wire;” to make the limitation more clear.
“the wires” in Claim 4,5,8,and 9 should be “the plural wires”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the placement of the reinforcement layer.  In claim 3, the reinforcement layer is said to be “is coated over a substantially entire area of an outer peripheral surface of the exterior material in a circumferential direction and a length direction” but in Claims 4 and 5, the reinforcement layer “is coated individually coated on an outer peripheral surface of each of the wires” or “the reinforcing layer is coated to collectively cover outer peripheral surfaces of the respective wires” which is hard for the examiner to imagine where the reinforcement layer can be placed that would meet both of these limitations. Also, the drawings do not provide this structure.  For this action, Claims 4 and 5 are not going to be examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US2013/0277087) in view of Whitaker (US2008/0206543) in view of Cinquemani (US2013/0069497) 
Regarding Claim 1.  Hayakawa teaches a wiring harness, in Fig. 4A, comprising: at least one wire (7); an exterior material (4,5) through which the at least one wire is inserted; a connector (6) disposed away from an end part of the exterior material (see Fig. 4A); an end area of the wire exposable on the connector side from the end part of the exterior material (see Fig. 4A- region where 4/5 ends); a sheet material (8) to be wound to cover the end area (see Fig. 4A). 
Hayakawa does not teach reinforcing layer continuously coated over an entire periphery of a surface of the sheet material and the reinforcing layer containing polyurea resin.
Whitaker teaches, in Fig. 1A, reinforcing layer (50) continuously coated over an entire periphery (see Fig. 1A) of a surface of the sheet material (120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire harness disclosed by Hayakawa with the reinforcing layer as disclosed by Whitaker in order to provide a weather and physical abuse barrier that is structurally strong and can prevent corrosion (Whitaker, [0031]).  
Cinquemani teaches, Fig. 1, the reinforcing layer (6) containing polyurea resin ([0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire harness disclosed by Hayakawa and Whitaker with the material of the reinforcing layer as disclosed by Cinquemani in order to 
Regarding Claim 2. Hayakawa, Whitaker, and  Cinquemani teaches the wiring harness of claim 1, wherein the reinforcing layer (50 top) is coated on a part of an outer peripheral surface (30) of the exterior material(20) in a circumferential direction and a length direction (Whitaker, Fig. 1A).
Regarding Claim 3, Hayakawa, Whitaker, and  Cinquemani further teaches the wiring harness of claim 1, wherein the reinforcing layer (50) is coated over a substantially entire area of an outer peripheral surface (30) of the exterior material (20) in a circumferential direction and a length direction (Whitaker, Fig. 1A).
Claims 1, 8 and 9 /are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US2013/0277087) in view of Cinquemani (US2013/0069497).
	Regarding Claim 1.  Hayakawa teaches a wiring harness, in Fig. 4A, comprising: at least one wire (7,9); an exterior material (4,5) through which the at least one wire is inserted; a connector (6) disposed away from an end part of the exterior material (see Fig. 4A); an end area of the wire exposable on the connector side from the end part of the exterior material (see Fig. 4A- region where 4/5 ends); a sheet material (8) to be wound to cover the end area (see Fig. 4A), a reinforcing layer (33, 3 see Fig. 3A/3B, [0055]) continuously coated over an entire periphery (see Fig. 4A) of a surface of the sheet material (See Fig. 4A, 3 is being covered by 8).
 Hayakawa does not teach the reinforcing layer containing polyurea resin.
	Cinquemani teaches, Fig. 1, the reinforcing layer (6) containing polyurea resin ([0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire harness disclosed by Hayakawa with the material of the reinforcing layer as disclosed by Cinquemani in order to provide 
Regarding Claim 8. Hayakawa and Cinquemani discloses the claimed invention and the at least one wire comprises plural wires inserted through the exterior material (Hayakawa see Fig. 4a) except the reinforcing layer is coated individually on an outer peripheral surface of each of the wires.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to break the collective coating of the reinforcement member to the wires be   individual coating of the wires in order to reduce mechanical strain in the reinforcement member and separate the two wires to connect them independently from each other as it is known in the art, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.
Regarding Claim 9. Hayakawa and Cinquemani further teaches the at least one wire comprises plural wires inserted through the exterior material (Hayakawa, see Fig. 4A) and the reinforcing layer (3) is coated to collectively cover outer peripheral surfaces of the wires (9) (Hayakawa).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848